DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Comments
Applicants’ response filed on 3/23/2021 has been fully considered. Claims 2-4 and 9-11 are cancelled and claims 1, 5-8 and 12-22 are pending.

Reasons for Allowance
Claims 1, 5-8 and 12-22 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art Smith et al (US 5,759,468) in regard to claims 1 and 8 do not disclose the article comprising the plurality of regions of first microstructural features each comprising a first side comprising a plurality of first microstructural cavities, and a second side opposite a first side, the second side comprising microstructural features complementary to the second microstructural cavities on the microstructured surface of the molding tool in combination with the other limitations of the claims.
The figures of Smith disclose retroreflective articles having cube corner elements and therefore one of ordinary skill in the art would not interpret the cube corner elements to read on the claimed plurality of regions of first microstructural features each .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SATHAVARAM I REDDY/Examiner, Art Unit 1785